Citation Nr: 1812868	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-47 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to in-service exposure to asbestos.  

2. Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for CLL.  This matter further comes before the Board from a March 2015 RO rating decision which denied a rating in excess of 20 percent bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

1. Service Connection for CLL

The Veteran essentially contends that his CLL was caused by exposure to asbestos and chemicals in service.  In a statement dated in March 2014, he stated that in service he was assigned to the USS Borie DD 704 which was in dry dock in Portsmouth, VA and beginning a Fram II overhaul.  He indicated that his first duties were on night shift to help in clearing out the ship after the old super structure was removed, and that this included a lot of asbestos material.  He indicated they then began chipping paint off the walls and magazine storage areas in the ship and were provided air guns and goggles to do the work, but had no other protective clothing, equipment, mask, or materials.  He reported that the dust and lead pain residue continued for some time to make them feel sickly.  He reported that their next duty was to stand fire watch for welders in the bottom of the ship, while workers wrapped pipes with asbestos material, and that he was then assigned to the paint areas which were poorly ventilated.  He indicated that the USS Borie put to sea in late June 1962, and that he continued to serve onboard as a gunners mate/ordenanceman until November 1963.  In the VA Form 9 dated in September 2016, the Veteran stated that he was heavily exposed to asbestos in service while in the shipyard and sleeping next to pipes wrapped with asbestos.

Further review of the claims folder shows that the required development, regarding a claim based on asbestos exposure, has not been completed.  With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedures Manual. See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Manual, Part IV, Subpart ii, Chapter 1, Section I; VA Manual, Part IV, Subpart ii, Chapter 2, Section C.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal and urogenital tracts.  VA Manual, Part IV, Subpart ii, Chapter 1, Section I; VA Manual, Part IV, Subpart ii, Chapter 2, Section C. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  Id. 
The Veteran was diagnosed with CLL in 2013; thus he has a current disability.  With regard to whether the Veteran was likely exposed to asbestos during service, additional development is required.  In that regard, the VA Adjudication Procedures Manual, the M21-1, contains a table that characterizes the probability of exposure to asbestos for various military occupational specialties (MOSs), ranging from minimal to highly probable.  See M21-1, Part IV, Subpart ii, 1.I.3.d.  The Veteran's DD Form 214 lists his specialty number as "none" and his related civilian occupation as "ordnanceman."  As noted above, he reported that during service he served onboard the USS Borie as a gunner's mate/ordnanceman.  Review of the table shows that a gunner's mate is categorized as having a minimal probability of asbestos exposure.  The M21-1 instructs that a MOS is categorized in the referenced table as minimal, probable, or highly probable to "concede asbestos exposure for purposes of scheduling an examination."  See M21-1, Part IV, Subpart ii, 1.I.3.e.  Thus, it appears that the Veteran may have had duties in service for which minimal exposure to asbestos may be conceded.  A remand is therefore warranted in order to obtain his service personnel records in order to shed more light on his duties in service.  

In support of his claim, the Veteran submitted a medical excerpt in which it was noted that there are several studies linking leukemia to asbestos exposure which dated from the late 1970s to the most recent published in 2005, and that one study conducted in the late 1980s found that half of the subjects who suffered from leukemia had a history of asbestos exposure.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, if the Veteran's exposure to asbestos in service is established, in light of his contentions and the record on appeal, to include the medical excerpt he submitted, a VA examination should be obtained to determine the probable etiology of his CLL, to include whether such disorder may be related to asbestos exposure in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

2. Increased Rating for Bilateral Hearing Loss

The Veteran contends he should be entitled to a higher rating for his service-connected bilateral hearing loss disability.  In the VA Form 9 dated in September 2016, the Veteran indicated that there had not been some improvement in this condition (as noted in the September 2016 statement of the case), and that his hearing and speech discrimination were "very bad and getting worse" and that he would "welcome another test."  He also indicated that he had a terrible time understanding speech and that this problem had led to difficulties at his work.  The record reflects that the most recent VA examination regarding his hearing loss was in February 2015.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, a remand is warranted in order to schedule the Veteran for a VA examination to assess the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC) or other appropriate sources and request a copy of any the Veteran's service personnel records.  Take any other appropriate action to develop evidence of whether the Veteran was exposed to asbestos during his naval ship service.  Negative replies should be requested.  If the search for these records yields negative results, this should be noted in the claims folder, and action should be taken in accordance with 38 C.F.R. § 3.159(e). 
2. If asbestos exposure in service is established for the Veteran, schedule him for an appropriate VA examination to determine the nature and etiology of his CLL, to include whether CLL may be related to asbestos exposure.  The claims file should be made available to, and reviewed by, the examiner.  The VA examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CLL is related to his active duty service, to include in-service exposure to asbestos.  The examiner must provide complete rationale and explanation for any opinion provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must so state and provide an explanation as to why this is so.

3. Also, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be made available to the examiner for review.  The examiner is requested to describe fully the functional effects caused by his bilateral hearing loss.  The examiner must explain the rationale for any opinion(s) given, and, if unable to provide opinions without resorting to speculation, it should be so stated and explained why this is so. 

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto.  

No action is required until the Veteran is notified.  However, he is advised of his obligation to cooperate with VA.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional argument and/or evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

